DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Baruchi et al. (US2012/0222722) in view of Mazzoni et al. (US Patent No. 3,990,431).
For claim 1, Baruchi et al. discloses a fitting (fig. 1B) comprising a first plate (12) configured of one or a plurality of transparent plates ([0066] transparent plates); a second plate (14) configured of one or a plurality of plates and arranged substantially in parallel with the first plate: a transparent [0065] triangular prism (20) that is disposed between the first and second plates, is configured of a first side along the first plate and second and third sides which have an angle with respect to the first side in a sectional view, and forms three types of optical paths of sunlight that directly reaches the second side, sunlight that is totally reflected on the third side and reaches the second side, and sunlight that reaches the second side after being totally reflected on the third side and the first side in order, with respect to sunlight incident through the first plate (inherent since the first plate is a triangular prism): and a solar heat receiving unit (24) that is installed on the second side that is a side on a lower side out of the second and third sides of the triangular prism, and receives solar heat.
Baruchi et al. does not disclose that a desiccant element having hygroscopicity is disposed between the first and second plates and that the solar heat receiving unit releases absorbed heat by heating the desiccant element using the received heat.
Mazzoni et al. discloses the obviousness of releasing absorbed moisture from a desiccant element having hygroscopicity placed between a first plate (fig. 2, 14) and a second plate (16) by heating the desiccant material (col. 6 lines 44-48).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to add a desiccant element having hygroscopicity between the first and second plates and release moisture absorbed by the desiccant element with the heat received by the solar heat receiving unit of Baruchi et al. as made obvious by Mazzoni et al. to remove moisture from the area between the first and second plates and increase the durability and efficiency of the fitting. 
For claim 2, the combination discloses that the second plate (Baruchi fig. 1B, 14) and the desiccant element (Mazzoni et al. col. 3 line 13, Silica gel is transparent) are transparent.

Allowable Subject Matter
Claims 3-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record neither anticipates or makes obvious a desiccant fitting having all the limitations set forth in claims 1-3.

Response to Arguments
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references i.e. that Baruchi does not suggest any concern with respect to moisture nor does Mazzoni suggest that its desiccant features would increase durability and efficiency, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Mazzoni clearly discloses that moisture can percolate within a window/glazing system and the need to get the moisture out of the system. The examiner maintains that it would be obvious to one having ordinary skill in the art to try and remove any moisture that might percolate in the solar window of Baruchi et al. (especially since moisture is not desirable in an electrical environment) in view of the teachings of Mazzoni. Moreover, Baruchi et al. mentions the operating temperature of the window to be above ambient temperature, so the temperatures set forth in Mazzoni are above ambient temperature and is acceptable.
In response to the argument that Mazzoni requires operational temperatures up to 400F to operate its desiccant, which seems substantially out of the operational range of ambient air temperature noted in Baruchi, the examiner argues that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Desiccant material can be added to windows and heated to remove moisture and since Baruchi discloses the accumulation of heat from PV cells, one of ordinary skill in the art can add a desiccant material to the window of Baruchi and heat it with the accumulated heat to get predictable and expected results. The examiner suggests that the applicant incorporate the allowable subject matter into the independent claim to further prosecution. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633